In a proceeding, inter alia, to validate petitions designating Michael T. Lubov as a candidate in the Democratic Party primary election to be held on September 8, 1977 for the party position of County Committeeman, in the *57120th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, dated August 10, 1977, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Freilich v Christenfeld, 25 NY2d 799). Hopkins, J. P., Cohalan, Hargett, Titone and Suozzi, JJ., concur.